EXHIBIT10.4
 

 

--------------------------------------------------------------------------------

 
 
 
TRADEMARK PURCHASE AND ASSIGNMENT AGREEMENT
BY AND BETWEEN
ZOOM TELEPHONICS, INC.
AND
JIANGSU LEIMONE ELECTRONICS CO., LTD.
OF ZOOM MARKS IN THE PRC






 
Dated:  October 18, 2010
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
AGREEMENT
 
This TRADEMARK PURCHASE AND ASSIGNMENT AGREEMENT OF ZOOM MARKS IN THE PRC
(“Agreement”) is made as of this 18th day of October, 2010 (“Effective Date”) by
and between ZOOM TELEPHONICS, INC., a corporation organized under the laws
of  Delaware, USA (“Assignor”) and JIANGSU LEIMONE ELECTRONICS CO., LTD., a
company organized under the laws of the People’s Republic of China that is a
wholly-owned subsidiary of Zoom Technologies, Inc. (“Assignee”). Each of the
parties to this Agreement is individually referred to herein as a “Party” and
collectively as the “Parties.”


WHEREAS, Assignor is the owner of certain rights, title and interest in and to
the ZOOM Marks in the PRC as defined hereafter;
 
WHEREAS, on January 28, 2009, Assignor entered a License Agreement (the
“Original License”) with Tianjin Tong Guang Group Digital Communication Co.,
Ltd., a company organized under the laws of the People’s Republic of China
(“Tianjin Tong Guang ”) to grant Tianjin Tong Guang a limited right, license and
privilege to use the ZOOM Marks (“Tianjin Tong Guang”License”);
 
WHEREAS, on October 18, 2010, Tianjin Tong Guang, Assignor and Assignee entered
into a Binding Letter Agreement (“Binding Letter Agreement”) in which Tianjin
Tong Guang agreed to the termination of the Tianjin Tong Guang License and
relinquishment of all rights to the Zoom Marks thereunder;
 
WHEREAS, the Binding Letter Agreement further provided that the Assignor would
assign its trademark rights in the ZOOM Marks in the PRC to the Assignee, and
the Assignee would accept such assignment on the terms set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, mutual promises and agreements set forth
herein and in the Binding Letter Agreement, and intending to be legally bound
hereby, the Parties agree as follows.
 
ARTICLE  1
INTERPRETATION
 
In this Agreement unless the context otherwise requires:-
 
(1)
The following words and expressions have the following meanings respectively:-

 
 
Applicable Laws means all applicable laws of the USA, State of Delaware,
including applicable related laws, rules, statutes and regulations and any
rules, consents, approvals, authorizations, guidelines, orders, ordinances,
bylaws, requirements and policies of any local authority;
 
Business Day means any day from Monday through Friday (both dates inclusive)
which is not a public holiday in Dover, Delaware;
 
Person means any individual or legal entity;
 
Trademark Office means Trademark Office of the state Administration for Industry
& Commerce of the PRC.
 
USA means the United States of America.
 
ZOOM Marks means the trademarks, servicemarks, trade names, logos and designs
set forth in Exhibit A in the PRC attached hereto and made a part hereof by
reference, in the style and print set forth therein, and any Chinese
registrations or applications for registrations thereof.


PRC means the People's Republic of China for the purpose of this Agreement,
which does not      include the Hong Kong Special Administrative Region, the
Macau Special Administrative Region and the Taiwan region.


Force Majeure means any event that is unforeseeable, unavoidable or the
consequences whereof is insurmountable which renders the performance of all or
part of the obligations of either Party under this Agreement to be virtually
impossible or economically impracticable, including without limitation floods,
fires, droughts and other Acts of God, strikes, insurrections, turmoil and wars
etc.

 
 
2

--------------------------------------------------------------------------------

 
 
(2)
References to Articles and Section are references to Articles and Sections of
this Agreement, unless specified otherwise.

 
(3)
Headings or captions to Articles and Sections are for convenience only and shall
not affect the interpretation hereof.

 
(4)
All Exhibits attached to this Agreement are incorporated in, and made a part of,
this Agreement.

 
(5)
All of the parties to this Agreement have participated fully in the negotiation
and preparation hereof, and, accordingly, this Agreement shall not be more
strictly construed against any one of the parties hereto.

 
(6)
If the date for performance of an obligation falls on a day which is not a
Business Day then the date for the performance of that obligation shall be the
next Business Day.

 
ARTICLE  2
ASSIGNMENT OF TRADEMARK RIGHTS


 2.1 The Assignor hereby irrevocably assigns, grants and transfers to the
Assignee, all of the Assignor’s right, title, and interest in and to the ZOOM
Marks in the PRC including all common law rights, and any trademark
registrations and applications, along with the goodwill of the business
symbolized therewith.


2.2  The Assignor hereby authorizes the Assignee and/or its designated agent to
record this Assignment with the trademark office of the PRC. The Assignor shall
execute any and all additional instruments, writings and other documents and
take any additional steps as may be necessary or proper as determined by the
Assignee, at the sole expense of the Assignee, in order to effect the assignment
of the ZOOM Marks, and shall otherwise cooperate with the Assignee to accomplish
the purpose of this Agreement.
 
2.3  [Deleted intentionally.]


2.4  [Deleted intentionally.]
 
 
3

--------------------------------------------------------------------------------

 


2.5  The Assignor agrees that upon the Chinese Trademark Office's
verification/announcement of the Assignor as the proprietary holder of the
application right of the trademarks, the Assignee shall have the exclusive right
to apply to the Chinese Trademark office for the handling of the transfer
procedures to transfer the application right of the trademarks from the Assignor
to the Assignee in accordance with the agreement herein, and submit a Transfer
Application/Application for Registered Trademarks (as shown in EXHIBIT B) signed
by the Assignor directly to the Trademark Office, and upon
verification/announcement by the Trademark Office, become the proprietor of the
application right of such trademarks, and further complete the registration
procedures of the trademarks.


2.6  Once the Assignee completes the registration of the ZOOM Marks at the
Trademark Office and obtains a Trademark Registration Certificate, it shall
become the proprietary owner of the ZOOM Marks.. At all times during the
above-mentioned process, the Assignor shall make best efforts to assist the
Assignee in order to satisfactorily complete the transfer of the ownership of
the ZOOM Marks to the Assignee.


ARTICLE  3
ASSIGNOR’S REPRESENTATIONS AND WARRANTIES


The Assignor hereby represents and warrants as follows:


3.1   the Assignor is a company duly registered and validly existing under the
laws of Delaware.


3.2   to the extent that the Assignor is aware of the status of its ownership of
the ZOOM Marks and the laws of the PRC, the Assignor warrants and represents
that it has title to the Zoom Marks; the Assignor has not granted any liens,
mortgages, encumbrances, licenses, or other agreement thereon or there to the
Zoom Marks; that it has the full right, power and authority to grant all of the
rights, title and interests granted in this Agreement; and that no dispute
exists which challenges the legality, validity, or enforceability of the Zoom
Marks to the best knowledge of the Assignor.


3.3   to the extend that the Assignor is aware of the status of its ownership of
the ZOOM Marks and the laws of the PRC, and to the best knowledge of the
Assignor, the Assignor has full right, power, authority and capacity and all
consents and approvals of any other third party and government necessary to
execute and perform this Agreement.


3.4   once this Agreement has been duly executed by both parties, it will
constitute a legal, valid and binding agreement of the Assignor enforceable
against it in accordance with its terms upon its execution.
 
3.5  the Assignor will not engage in any action that will be of detriment to the
validity of the ZOOM Marks after the completion of the assignment.
 
 
4

--------------------------------------------------------------------------------

 


ARTICLE  4
ASSIGNEE’S REPRESENTATIONS AND WARRANTIES
 


The Assignee hereby represents and warrants as follows:


4.1   The Assignee is a company duly registered and validly existing under the
laws of the PRC.


4.2   The Assignee has full right, power, authority and capacity and all
consents and approvals of any other third party and governmental necessary to
execute and perform this Agreement, which shall not be against any enforceable
and effective laws or contracts.


4.3   Once this Agreement has been duly executed by both parties, it will
constitute a legal, valid and binding agreement of the Assignee enforceable
against it in accordance with its terms upon its execution.
 
ARTICLE  5
[Deleted intentionally.]
 
 
ARTICLE  6
EFFECTIVENESS


6.1  This Agreement shall immediately come into effect upon execution by both
Parties.


6.2  All notices in connection with this Agreement shall be in writing and shall
be given or made by delivery in person by one Party to the other Party.
 
6.3 This Agreement shall benefit and be binding upon the Parties hereto and
their respective successors and assigns.
 
ARTICLE 7
GOVERNING LAWS AND DISPUTE RESOLUTION


7.1  This Agreement shall be construed and interpreted in accordance with the
laws of the State of Delaware, without giving effect to its rules regarding
conflicts of law.
 
7.2  In case the Parties have any dispute over the validity, interpretations or
performance of the Agreement, they shall try to resolve it through friendly
consultations. Where the dispute can not be resolved through consultations
within thirty days from the date the dispute arises, either Party may file a
suit in the Court having jurisdiction over such dispute. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the courts in the State of
Delaware.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE  8
MISCELLANEOUS
 
8.1  Any amendment or modification of this Agreement or any waiver of any breach
of any term or condition of this Agreement must be in a writing signed by both
parties in order to be effective.
 
8.2  The failure of either party to insist upon a strict performance of any of
the terms or provisions of this Agreement by the other party shall not be
construed as a waiver of such rights or of its right to require future
performance of that term or condition.
 
8.3  If any portion of this Agreement shall be declared invalid by order, decree
or judgment of a court of competent jurisdiction, this Agreement shall be
construed as if such portion had not been inserted herein except when such
construction would constitute a substantial deviation from the general intent
and purpose of the Parties as reflected in this Agreement.


8.4  Upon execution by both parties, this Agreement shall constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all discussions, negotiations, agreements and past dealings, either
oral or written, between or among the parties relating to the subject matter
hereof. Any change, modification or amendment of this Agreement shall be in
writing and signed by the Party against whom enforcement is sought.


ARTICLE  9
NOTICES
 
All notices, statements, demands, requirements or other communications and
documents required or permitted to be given, served or delivered to any Party
under this Agreement (a “Communication”) shall be in writing in the English
language and shall be either (1) delivered by hand (including, without
limitation, delivery by courier) or sent by prepaid certified or registered mail
(airmail in the case of all international Communications), with return receipt
requested, to that Party at its address stated below, or (2) sent by electronic
mail to the Person and email address identified below (and in all cases under
this subparagraph (2) a copy shall also be dispatched immediately by prepaid
certified or registered mail or by courier or by hand delivery to the
addressee), or to such other Person and address as that Party may from
time-to-time have notified the other Party as being its representative Person
and address for the purposes of this Agreement to the exclusion of all
previously applicable Persons and/or addresses.  A Communication once given,
served or delivered shall be irrevocable without the consent of the recipient
which may be given or withheld in its absolute discretion.  A Communication
shall be deemed to have been given served or delivered:
 
(i)    if delivered by hand, upon delivery (including, without limitation,
delivery by courier) on the date of the delivery (and in the case of delivery by
courier as evidenced by the signed receipt obtained by the courier service upon
delivery);
 
(ii)   if sent by mail, upon proof of receipt or refusal; and
 
(iii)  if sent by electronic mail, the date of transmission if during business
hours in the place of its receipt or, if it is not, the next succeeding Business
Day in the place of its receipt, subject to its having in fact been received; if
the electronic mail is not received, then the date of receipt of the paper copy
transmitted to the recipient shall control.
 
 
6

--------------------------------------------------------------------------------

 
 
The addresses of the parties are as follows, until changed by notice:
 
Assignee:
JIANGSU LEIMONE ELECTRONICS CO., LTD.
Zongyi Digital City,
Tushannan village, Tongzhou City,
Jiangsu Province 226376
Peoples Republic of China
   
with a copy to:
     
Assignor:
Zoom Telephonics, Inc.
207 South Street
Boston, Massachusetts 02111
Attn:  Frank Manning
Email:  frankm@zoom.com
 
with a copy to:
John L. DuPre’
Hamilton, Brook, Smith & Reynolds, P.C.
530 Virginia Road, P.O. Box 9133
Concord, Massachusetts 01742
Email: john.dupre@hbsr.com



ARTICLE  10
MULTIPLE COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered to the other Party shall be deemed an original. The
executed page(s) from each original may be joined together and attached to one
such original and shall thereupon constitute one and the same instrument.


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
ASSIGNOR:  ZOOM TELEPHONICS, INC.
       
By:
/s/ Frank B. Manning        Frank Manning     Chairman and President    
Address:  207 South Street, Boston, Massachusetts 02111, USA  


 
ASSIGNEE:  JIANGSU LEIMONE ELECTRONICS COMPANY, LTD.
           
By:
/s/ Lei Gu   Date:10/18/2010    Lei Gu       Chairman      
Address:
Zongyi Digital City, Tushannan village, Tongzhou City, Jiangsu Province 226376
People’s Republic of China
   


 
8

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
LIST OF ZOOM MARKS


 
China (PRC)
ZOOM
9
9900048553 / 1550074
Registered
China (PRC)
ZOOM
35
9900048554 / 1451717
Registered
China (PRC)
ZOOM
38
990004855 / 1427684
Registered
China (PRC)
ZOOM (Chinese Characters) 瞩目
9
2000098504 / 1777799
Registered
China (PRC)
ZOOM (Chinese Characters) 瞩目
35
2000098505 / 1749269
Registered
China (PRC)
ZOOM (Chinese Characters) 瞩目
38
2000098506 / 1707903
Registered
China (PRC)
H LOGO & HAYES
9
- / 264789
Registered

 
 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit B
Transfer Application/Application for Registered Trademarks

























 
 
10
 